Stephens, J.
¶15 (dissenting) — The primary dispute in this case concerns whether the personal service requirement in the statute governing will contests, RCW 11.24-*383.010, speaks to the superior court’s subject matter jurisdiction over will contest proceedings or to personal jurisdiction over the personal representative of the decedent’s estate. The distinction is pivotal because a defense that subject matter jurisdiction is improper can be raised at any time, but a defense that personal jurisdiction is improper may be waived. The superior court and the Court of Appeals held that the statute concerns personal jurisdiction and the estate waived the defense. I would affirm.
¶16 The majority takes a different approach. The majority concludes the statute creates a defense that cannot be waived—but without discussing its jurisdictional status at all. In my view, this avoids the proper analysis. Regardless of whether a statute is phrased in “mandatory” terms, the deeply rooted norm in our adversarial litigation process is that a defense is waived if the defense is not timely asserted. CR 12(h)(1). A defense for lack of subject matter jurisdiction is the narrow exception to this rule. CR 12(h)(3). I would hold that RCW 11.24.010 is a claim-processing rule concerning service of process and personal jurisdiction. Because the estate did not timely assert this defense, it is waived and Mack Jepsen’s will contest action should proceed. I respectfully dissent.
I—I
¶17 This court recently ‘clarified that jurisdiction is comprised of only two components: jurisdiction over the person and subject matter jurisdiction.” In re Marriage of Buecking, 179 Wn.2d 438, 447, 316 P.3d 999 (2013). A defense that personal jurisdiction is improper is waived if not timely asserted, CR 12(h)(1), but a defense for lack of subject matter jurisdiction is never waived, CR 12(h)(3). Because of this special allowance for raising issues of subject matter jurisdiction, determining which rules concern subject matter jurisdiction can become a critical issue in litigation.
*384¶18 We have recognized that confusion abounds in regard to subject matter jurisdiction, and so our “recent cases have narrowed the types of errors that implicate a court’s subject matter jurisdiction.” Buecking, 179 Wn.2d at 448. Likewise, the United States Supreme Court’s “recent cases [have sought] to bring some discipline to the use of this term [jurisdiction].” Henderson v. Shinseki, 562 U.S. 428, 435, 131 S. Ct. 1197, 179 L. Ed. 2d 159 (2011). Recognizing that its prior cases had “ ‘more than occasionally [mis] used the term “jurisdictional,” ’ ” Scarborough v. Principi, 541 U.S. 401, 413, 124 S. Ct. 1856, 158 L. Ed. 2d 674 (2004) (alteration in original) (quoting Kontrick v. Ryan, 540 U.S. 443, 454, 124 S. Ct. 906, 157 L. Ed. 2d 867 (2004)), the United States Supreme Court has discarded what the court now refers to as “unrefined . . . ‘drive-by jurisdictional rulings’ that should be accorded ‘no precedential effect,’ ” Arbaugh v. Y&H Corp., 546 U.S. 500, 511, 126 S. Ct. 1235, 163 L. Ed. 2d 1097 (2006) (quoting Steel Co. v. Citizens for Better Env’t, 523 U.S. 83, 91, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998)). As in this court, the result has been that the United States Supreme Court has properly narrowed the types of rules that confer subject matter jurisdiction. See, e.g., Howard M. Wasserman, The Demise of “Drive-By Jurisdictional Rulings,” 105 Nw. U. L. Rev. 947 (2011) (discussing recent United States Supreme Court cases).
f 19 The method of analysis followed in the United States Supreme Court’s jurisdiction cases provides a helpful framework for our analysis. In about a dozen cases over the last decade or so, the court has refined its approach to deciding when a rule will be considered jurisdictional. It now distinguishes between jurisdictional rules,8 on the one *385hand, and elements of the merits9 or claim-processing rules,10 on the other hand. •
¶20 As noted, which side of the distinction a rule falls on “is not merely semantic but of considerable practical importance for judges and litigants.” Henderson, 562 U.S. at 434; see also Gonzalez v. Thaler, 565 U.S. 134, 169, 132 S. Ct. 641, 181 L. Ed. 2d 619 (2012) (Scalia, J., dissenting) (“Terminology is destiny.”). Rules that grant a court subject matter jurisdiction “alter[ ] the normal operation of our adversarial system” because the court has an obligation to ensure subject matter jurisdiction is proper and the parties may raise the issue at any point, no matter how late or how inequitable. Henderson, 562 U.S. at 434. These procedures can result in the “waste of judicial resources and may unfairly prejudice litigants” when, after “many months of work on the part of the attorneys and the court,” a defect in subject matter jurisdiction is raised for the first time. Id. at 434-35. Yet these procedures are necessary to ensure that courts enter judgments only where they have the jurisdictional power to do so. By contrast, in most other aspects of our adversarial system, the “system is replete with rules requiring that certain matters be raised at particular times” or else they are waived. Id. at 434. Because “the consequences that attach to the jurisdictional label may be so drastic,” the United States Supreme Court has “urged that a rule should not be referred to as jurisdictional unless it governs a court’s adjudicatory capacity.” Id. at 435. “Other rules, even if important and mandatory, . . . should not be given the jurisdictional brand.” Id.
¶21 Applying the United States Supreme Court’s three-part distinction, I turn first to subject matter jurisdiction. *386Subject matter jurisdiction refers to the court’s “ability to entertain a type of case.” Buecking, 179 Wn.2d at 448 (emphasis added); accord Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 247, 254, 130 S. Ct. 2869, 177 L. Ed. 2d 535 (2010) (“Subject-matter jurisdiction . . . ‘refers to a tribunal’s power to hear a case.’ ” (internal quotation marks omitted) (quoting Union Pac. R.R. Co. v. Bhd. of Locomotive Eng’rs & Trainmen Gen. Comm. of Adjustment, 558 U.S. 67, 81, 130 S. Ct. 584, 175 L. Ed. 2d 428 (2009))). The statute at issue here, RCW 11.24.010, does not grant the superior court subject matter jurisdiction because it does not confer on the superior court the power to hear this type of case. Indeed, the statute expressly recognizes that the question of the court’s jurisdiction will be determined from another source of law. See id. (providing that a will contest petitioner may “petition to the court having jurisdiction [to] contest the validity of said will” by following the statute’s various timing and service requirements (emphasis added)). As the statute thus anticipates, the superior court already has subject matter jurisdiction under the Washington Constitution: the Constitution provides that the “superior court shall have original jurisdiction ... of all matters of probate.” Wash. Const, a^t. IV, § 6. Under this constitutional authority, the superior court has the power to adjudicate will contests.
¶22 On the other side of the distinction are elements of the merits and claim-processing rules. The statute at issue, RCW 11.24.010, does not provide the elements of the merits of a will contest petition, so I set that category aside. See, e.g., Arbaugh, 546 U.S. 500 (regarding the distinction between elements of the merits and jurisdictional rules). But as the United States Supreme Court has explained, another category of “rules that should not be described as jurisdictional are what we have called ‘claim-processing rules.’ ” Henderson, 562 U.S. at 435. A claim-processing rule is one that “seek[s] to promote the orderly progress of litigation by requiring that the parties take certain procedural steps at *387certain specified times,” yet it has nothing to do with the court’s subject matter jurisdiction. Id. “Filing deadlines, such as the 120-day filing deadline at issue here, are quintessential claim-processing rules.” Id. At least eight times in the last decade, the United States Supreme Court has overruled a lower court’s incorrect categorization of a rule as jurisdictional when the rule is truly a claim-processing rule.11 In all such cases, if a party believes the claim-processing rule was not properly followed, that party must timely assert the defense, generally in its answer or in a timely motion.
¶23 RCW 11.24.010’s personal service requirement is a classic claim-processing rule. The relevant portion of the statute provides simply that the “petitioner shall personally serve the personal representative within ninety days after the date of filing the petition” or else the probate of the will “shall be binding and final.” RCW 11.24.010. This is a clear example of a claim-processing rule because it does not speak to the court’s adjudicatory power over a category of cases. It instead speaks to the procedure—a personal service requirement—by which the litigation will unfold. Relatedly, “[p]roper service of process ‘is essential to invoke personal jurisdiction over’ ” the personal representative. In re Estate of Kordon, 157 Wn.2d 206, 210, 137 P.3d 16 (2006) (quoting In re Marriage of Markowski, 50 Wn. App. 633, *388635-36, 749 P.2d 754 (1988)). Because this is a rule governing service of process and personal jurisdiction, a defense that the rule was not satisfied is waived if not properly asserted. See CR 12(h)(1)(A) (“A defense of lack of jurisdiction over the person, improper venue, insufficiency of process, or insufficiency of service of process is waived . . . if omitted from [a CR 12 motion or a responsive pleading].”).
¶24 The estate did not assert and preserve its defense based on noncompliance with RCW 11.24.010, either in a CR 12 motion or its answer to the petition. Instead, it answered, appeared at hearings, and conducted discovery before raising its objection many months later. The superior court and the Court of Appeals correctly recognized that the defense was waived and the will contest should proceed.
r—H I—I
¶25 The majority’s contrary conclusion appears to turn on the fact that the statute’s plain language says the will’s admission to probate “shall be binding and final” if the personal service requirement is not fulfilled, RCW 11.24-.010; see also majority at 380 (“This unambiguous language requires no construction. The [personal representative] in this case was never personally served with the will contest petition. The probate of Jepsen’s will is therefore binding and final.” (footnote omitted)).
¶26 This reliance on “shall” proves too much. Merely because a statute speaks in mandatory terms—such as “shall be binding and final”—does not make it jurisdictional so that a party can raise an objection at any point during or after the litigation.12 That would create an absurd re-*389suit: all rules of law (save expressly discretionary ones) set forth mandatory prescriptions, but we have never suggested every claim, defense, or procedural issue can be raised at any time in litigátion. Indeed, the United States Supreme Court has flatly rejected the majority’s line of reasoning, holding that claim-processing rules, “even if important and mandatory,. . . . should not be given the jurisdictional brand.” Henderson, 562 U.S. at 435 (emphasis added); see also Scarborough, 541 U.S. at 413 (noting that “ ‘time prescriptions, . . . even rigid ones’ ” are claim-processing rules (emphasis added) (quoting Kontrick, 540 U.S. at 454)); Kontrick, 540 U.S. at 456 (“[A] claim-processing rule,... even if unalterable on a party’s application, can nonetheless be forfeited if the party asserting the rule waits too long to raise the point.” (emphasis added)).
¶27 In my view, the majority’s focus on the mandatory nature of the rule misses the core question this case presents: whether a defense based on noncompliance with RCW 11.24.010’s personal service requirement is waived if it is not timely raised and preserved. See Br. of Resp’t at 12 (identifying question on appeal “whether the provision in question relates to a requirement that can be waived”). As explained above, the answer is yes. RCW 11.24.010’s personal service requirement is a mere claim-processing rule, and a defense that the rule was not followed must be raised in the answer or in a timely motion.
I—I I—I f-H
¶28 The statutory history of RCW 11.24.010 also convinces me that its personal service requirement can be waived if not timely asserted.
¶29 Prior to 2006, the will contest statute, RCW 11.24-.010, had no personal service requirement. See former RCW 11.24.010 (2004). It simply provided:
*390If any person interested in any will shall appear within four months immediately following the probate . . . thereof, and by petition to the court having jurisdiction contest the validity of said will,... he or she shall file a petition containing his or her objections and exceptions to said will ....
If no person shall appear within the time under this section, the probate ... of such will shall be binding and final.
Id. At that time, the statute’s next section, RCW 11.24.020, created a related scheme that governed the issuance of a “citation”:
Upon the filing of the petition referred to in RCW 11.24.010, a citation shall be issued to the executors ... of the will, or to the administrators with the will annexed, and to all legatees . . . , requiring them to appear before the court, on a day therein specified, to show cause why the petition should not be granted.
Former RCW 11.24.020 (2004).13
¶30 This court interpreted both of these former provisions in Kordon, 157 Wn.2d 206. At issue there, the petitioner timely filed a will contest petition within RCW 11.24-.010’s four-month period but did not file a citation pursuant to RCW 11.24.020 for about two years following the filing of the petition. The superior court dismissed the petition for lack of personal jurisdiction over the personal representative, and the Court of Appeals affirmed.
¶31 We held that “[a] citation is equivalent to a civil summons, conferring personal jurisdiction over a party to a will contest” and that the “failure to issue a citation deprives the court of personal jurisdiction over the party denied process.” Id. at 210. And we recognized that “[w]hile RCW 11.24.020 imposes no explicit statutory time limit on the issuance of a citation, it implicitly adopts the requirements of the Superior Court Civil Rules and Title 4 RCW, *391governing civil procedure,” specifically that a plaintiff must serve process on a defendant within 90 days of filing a complaint under the general civil procedure statute, RCW 4.16.170. Id. at 213 (emphasis added) (discussing CR 1, CR 3(a), CR 81(a), and RCW 4.16.170). We concluded that “a party contesting a will may request and serve citations any time within the four-month statute of limitations on bringing a will contest [under RCW 11.24.010] or any time within 90 days of timely filing a petition contesting the will.” Id. Because the will contest petitioner in Kordon “served [the] citation . . . more than two years after timely filing a petition contesting Kordon’s will,” we affirmed the dismissal for lack of personal jurisdiction. Id. at 213-14.
¶32 Following our decision in Kordon, the legislature amended RCW 11.24.010. See Laws of 2007, ch. 475, § 4. The amendment effectively codified our holding by adding this new sentence to RCW 11.24.010:
For the purpose of tolling the four-month limitations period, a contest is deemed commenced when a petition is filed with the court and not when served upon the personal representative. The petitioner shall personally serve the personal representative within ninety days after the date of filing the petition. If, following filing, service is not so made, the action is deemed to not have been commenced for purposes of tolling the statute of limitations.
Id. (emphasis added) (codified at RCW 11.24.010’s penultimate sentence). This new language simply makes explicit the time limitation that Kordon held to be implicit. That is apparent because the amended RCW 11.24.010 substantially reproduces the language from the general civil procedure statute in Title 4 RCW, RCW 4.16.170, that Kordon had held RCW 11.24.020 “implicitly adopts.”14 See Kordon, 157 Wn.2d at 213. Nothing in the amendment departs from *392our holding in Kordon that service of process “ ‘is essential to invoke personal jurisdiction over’ ” the personal representative. Id. at 210 (quoting Markowski, 50 Wn. App. at 635-36). As a personal service requirement concerning personal jurisdiction, the defense is waived if the objection is not preserved in the respondent’s answer or CR 12 motion. CR 12(h)(1).
IV
|33 I would hold that RCW 11.24.010’s requirement for personal service on the personal representative is a claim-processing rule that concerns service of process and personal jurisdiction. Noncompliance with its terms does not deprive the superior court of its subject matter jurisdiction over a will contest petition. Any defense that the rule has been violated is waived if not timely asserted. Jepsen’s will contest action should be allowed to proceed. I would affirm the sensible decisions of the superior court and the Court of Appeals. I respectfully dissent.15
Johnson, Owens, and Gordon McCloud, JJ, concur with Stephens, J.
Reconsideration denied February 3, 2016.

 See United States v. Cotton, 535 U.S. 625, 630, 122 S. Ct. 1781, 152 L. Ed. 2d 860 (2002) (“ ‘[J]urisdiction’ means . . . ‘the courts’ statutory or constitutional power to adjudicate the case.’ ” (quoting Steel Co., 523 U.S. at 89)).


 See Arbaugh, 546 U.S. at 503 (“This case concerns the distinction between two sometimes confused or conflated concepts: federal-court ‘subject-matter’ jurisdiction over a controversy; and the essential ingredients of a federal claim for relief.”).


 See Gonzalez v. Thaler, 565 U.S. 134, 141, 132 S. Ct. 641, 181 L. Ed. 2d 619 (2012) (“[W]e have pressed a stricter distinction between truly jurisdictional rules, which govern ‘a court’s adjudicatory authority,’ and nonjurisdictional ‘claim-processing rules,’ which do not.” (quoting Kontrick, 540 U.S. at 554-55)).


 See Sebelius v. Auburn Reg’l Med. Ctr., _U.S._, 133 S. Ct. 817, 821, 184 L. Ed. 2d 627 (2013) (statutory timeline for certain administrative appeal is a claim-processing rule, not a jurisdictional rule); Henderson, 562 U.S. at 431 (statutory timeline for certain judicial appeals is a claim-processing rule, not a jurisdictional rule); Eberhart v. United States, 546 U.S. 12, 13, 126 S. Ct. 403, 163 L. Ed. 2d 14 (2005) (per curiam) (Fed. R. Civ. P. 33(b)(2), which sets a timeline for filing a motion for a new trial, is a claim-processing rule, not a jurisdictional rule); Scarborough, 541 U.S. at 413-14 (statutory timeline for seeking attorney fees in certain situations is a claim-processing rule, not a jurisdictional rule); Gonzalez, 132 S. Ct. at 652 (statutory requirement for a federal habeas corpus petitioners to obtain a certificate of appealability to appeal a district court’s final order is a claim-processing rule, not a jurisdictional rule); United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 272, 130 S. Ct. 1367, 176 L. Ed. 2d 158 (2010) (rule requiring an adversarial proceeding for bankruptcy court to discharge debt is a claim-processing rule, not a jurisdictional rule); Union Pac. R.R., 558 U.S. at 81-86 (certain internal agency procedures are claim-processing rules, not jurisdictional rules).


 For example, a defendant’s affirmative defense based on the plaintiff’s failure to file within the statute of limitations is waived if not timely asserted, irrespective of how forceful or mandatory the statute of limitation’s language. One statute of limitations provides that a testamentary beneficiary must submit a claim for nonprobate assets within six months of the date of probate and one year of the date of death or be “forever barred from making such a claim or commencing such an action.” RCW 11.11.070(3) (emphasis added). However, the Court of Ap*389peals has properly held that a defendant waives the time bar as a defense if the defendant does not raise the defense in the answer. See In re Estates of Palmer, 145 Wn. App. 249, 258-59, 187 P.3d 758 (2008).


 The concept of a “citation” was amended in 2006 to refer to “notice ... as provided in RCW 11.96A.100,” Laws of 2006, ch. 360, § 9 (codified at RCW 11.24.020), but this change is immaterial here.


 That Title 4 RCW statute provides:
For the purpose of tolling any statute of limitations an action shall be deemed commenced when the complaint is filed or summons is served whichever occurs first. If service has not been had on the defendant prior to the filing of the com*392plaint, the plaintiff shall cause one or more of the defendants to be served personally, or commence service by publication within ninety days from the date of filing the complaint. If the action is commenced by service on one or more of the defendants or by publication, the plaintiff shall file the summons and complaint within ninety days from the date of service, //'following service, the complaint is not so filed, or following filing, service is not so made, the action shall be deemed to not have been commenced for purposes of tolling the statute of limitations.
RCW 4.16.170 (emphasis added).


 Jepsen seeks an award of attorney fees under RCW 11.96A.150. The decision to grant fees is discretionary at each level of court based on the equities of the case. Though the Court of Appeals declined to award fees, I believe it is appropriate to grant those fees incurred during the pendency of this case before this court.